Citation Nr: 0732801	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  00-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of claimed 
in-service head, neck and shoulder injuries, to include 
degenerative arthritis of the cervical spine and bilateral 
shoulders.


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which, in part, denied the 
veteran's claim of entitlement to service connection for 
residuals of a head, neck and shoulder injury.

In March 2005, the Board issued a decision which denied the 
veteran's claim.  
He appealed to the United States Court of Appeals for 
Veterans Claims (the Court).
In a Memorandum Decision dated January 24, 2007, the Court 
vacated the Board's decision and remanded this case .  The 
Court's decision will be discussed at greater length below.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In an April 2005 rating decision, the RO granted the veteran 
an increased rating for his service-connected prostatitis; 
and denied service connection for erectile dysfunction.  In a 
rating decision in January 2006, the RO granted service 
connection for tinnitus and assigned a 10 percent rating 
therefor; and denied service connection for bilateral hearing 
loss.  To the Board's knowledge, the veteran has not 
disagreed with any of those decisions.  Those issues are 
therefore not in appellate status and will be addressed no 
further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

REMAND

In pertinent part, the Court remanded this case because 
certain medical records of a Dr. R.W. had not been obtained.  
See the slip opinion, page 8.  The Court also alluded to the 
fact that the medical evidence of record was unclear as to 
whether there existed  any residuals of the in-service 
injury.  [Although the veteran evidently claimed that such 
residuals encompassed degenerative arthritis of the cervical 
spine and bilateral shoulders, the Court referred to a scar.  
Id.]  

In response to inquiries from the Board dated May 9, 2007 and 
July 13, 2007, the 
veteran through his attorney indicated that he wished the 
case to be remanded to the agency of original jurisdiction.  
In a cover letter dated October 5, 2007, the veteran's 
attorney noted that a remand was required to obtain the 
additional  medical evidence which was referred to by the 
Court.  The attorney informed the Board that while the appeal 
has proceeded the veteran has received medical treatment and 
that such records should be obtained.  The attorney also 
suggested that another medical opinion could be obtained and 
that if this was done all relevant medical evidence should be 
reviewed by the examiner.  The Board agrees with the points 
raised by the veteran's attorney.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran should be contacted 
through his attorney and asked to identify 
all pertinent medical treatment records 
since March 2005.  The veteran should be 
asked either to submit such evidence to VA 
or to provide sufficient information to 
enable VA to secure such information.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In 
any event, VBA should obtain the records 
of Dr. R.W. referred to in the Court's 
Memorandum Decision dated January 24, 
2007.  

2.  After all available and relevant 
medical evidence has been obtained, VBA 
should schedule the veteran for an 
examination.  The examiner should be 
provided with separate copies of the 
Court's Memorandum Decision and of this 
remand with instructions to review both.  
After reviewing the medical records and 
examining the veteran, the examiner should 
identify any current residuals of the 
October 1969 motor vehicle accident.  A 
report should be prepared and associated 
with the veteran's VA claims folder.   

3.  After undertaking any additional 
evidentiary and procedural development 
which it deems to be necessary, VBA should 
readjudicate the claim.  If the claim 
remains denied, the veteran and his 
attorney should be provided with a 
Supplemental Statement of the case and 
accorded appropriate opportunity to 
respond.  The claims folder should then be 
forwarded to the Board, if otherwise in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



